 Case 3:20-cr-03127-JLS Document 23 Filed 11/10/20 PageID.24 Page 1 of 1



1
2
3                        UNITED STATES DISTRICT COURT
4                      SOUTHERN DISTRICT OF CALIFORNIA
5                      (HONORABLE JANIS L. SAMMARTINO)
6    UNITED STATES OF AMERICA,                 CASE NO.: 20-CR-3127-JLS
7                      Plaintiff,
8                                              ORDER CONTINUING MOTION
          v.                                   HEARING/TRIAL SETTING
9    JOSE RUIZ GARCIA-CARRILLO,
10                     Defendant.
11
12
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
13
     ORDERED that Mr. Garcia’s Motion Hearing/Trial Setting currently scheduled
14
     for November 13, 2020, be continued to December 11, 2020 at 1:30 p.m.
15
           For the reasons set forth in the joint motion, the Court finds that the ends of
16
     justice will be served by granting the requested continuance, and these outweigh
17
     the interests of the public and the defendant in a speedy trial. Accordingly, the
18
     delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
19
     3161(h)(7)(A).
20
           SO ORDERED.
21
22   Dated: November 10, 2020

23
24
25
26
27
28
